IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH DANIEL PIRESTANI,                 §
                                         §
       Cross-Petitioner Below,           §   Consol. Nos. 364, 2018 &
       Appellant,                        §   365, 2018
                                         §
       v.                                §   Court Below—Court of Chancery
                                         §   of the State of Delaware
KEVIN J. REAGAN,                         §
                                         §   C.M. No. 17950-N
       Petitioner Below,                 §
       Appellee,                         §
                                         §
       and                               §
                                         §
ATTORNEY AD LITEM,                       §
                                         §
       Appellee.                         §
                                         §

                           Submitted: January 10, 2019
                           Decided:   February 15, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      The appellant, Joseph Daniel Pirestani, filed these appeals from Court of

Chancery orders relating to the award of attorneys’ fees to the attorney ad litem and

the continued service of the appointed guardian. Most of the arguments in the

opening brief relate to the appointment of the guardian in 2016. This Court affirmed
that appointment in 2017.1 Pirestani may not relitigate that decision. After careful

consideration of Pirestani’s opening brief on appeal, it is clear that the judgment of

the Court of Chancery should be affirmed, sua sponte under Supreme Court Rule

25(c), on the basis of the Court of Chancery’s well-reasoned orders dated August 1,

2017, November 8, 2017, January 31, 2018, June 13, 2018, July 31, 2018, and

August 2, 2018 and bench ruling dated June 13, 2018. The motions filed since the

opening brief are denied as moot.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery is AFFIRMED.

                                                    BY THE COURT:


                                                    /s/ Collins J. Seitz, Jr.
                                                           Justice




1
    Pirestani v. Reagan, 2017 WL 4640137 (Del. Oct. 12, 2017).

                                                2